875 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Keith RIDDELL, Plaintiff-Appellant,v.Michael QUINLIN, Director of Bureau of Prisons, ClaireCripe, G.R. McCune, Director, Southeast Regional Office U.S.Bureau of Prisons, Bill R. Story, Warden, Bill Strange,Ernest White, M.L. Anderson, Michael Smith, Frederick Roach,Steve Limpach, Don Guffy, Bob Bastian, John and Jane Doe(s),Defendants-Appellees,L.D. Carpenter, Defendant.
No. 89-5114.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

1
Before MERRITT and NATHANIEL R. JONES, Circuit Judges, and DOUGLAS N. HILLMAN, Chief District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  Appellant has failed to respond.


3
A review of the record indicates that appellant filed a 42 U.S.C. Sec. 1983 civil rights complaint on July 29, 1988.  By order filed January 17, 1989, the action was dismissed except as to the claims against L.D. Carpenter.  Appellant appealed the January 17 order.


4
No final appealable judgment has been entered.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation